PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





MURATA POWER SOLUTIONS
c/o KEATING & BENNETT, LLP
1800 ALEXANDER BELL DRIVE
SUITE 200
RESTON, VA 20191


In re Application of:
Lee Francis
Serial No.: 15/498,769
Filed: April 27, 2017
Title: POWER ELECTRONICS DEVICE WITH
         IMPROVED ISOLATION PERFORMANCE

::::
:
:
:



       DECISION ON PETITION 
         UNDER 37 CFR § 1.181






This is a decision on a petition under 37 CFR 1.181, filed on October 2, 2020 requesting the Director to use authority to direct Examiner to either allow the instant application or forward the Appeal to the Patent Trial and Appeal Board (PTAB) for decision.

The petition is DISMISSED AS MOOT.

Subsequent to the request, on October 27, 2020, all the pending claims were determined to be allowable and the application was passed to issue and has matured into US patent No. 10,930,422 on February 23, 2021.  Accordingly, the relief requested has been mooted and the petition is hereby dismissed. 



Telephone inquiries should be directed to Elvin Enad, Supervisory Patent Examiner, at (571) 272-1990. 

/MINSUN O HARVEY/____________________________________
MinSun O Harvey, Acting TC Director
Technology Center 2800
Circuits and Electrical and Optical Systems and Components

MH/ee:hp/HIEN H PHAN/                Supervisory Patent Examiner, Art Unit 2800